Title: From Thomas Jefferson to Samuel Harrison Smith, 30 July 1806
From: Jefferson, Thomas
To: Smith, Samuel Harrison


                        
                            Monticello July 30. 06.
                        
                        Th: Jefferson asks the favor of mr Smith to have his paper delivered at the post office, during his absences
                            from Washington. he presumes their delivery at the President’s house is the cause of his never recieving them while at
                            Monticello.—he had the pleasure of finding his family all recovered. he presents his salutations to mr Smith. 
                    